Exhibit 10.2

 

TACTILE SYSTEMS TECHNOLOGY, INC.

 

Incentive Stock Option Agreement

Under the 2016 Equity Incentive Plan

 

Tactile Systems Technology, Inc. (the “Company”), pursuant to its 2016 Equity
Incentive Plan (the “Plan”), hereby grants an Option to purchase shares of the
Company’s common stock to you, the Participant named below.  The terms and
conditions of the Option Award are set forth in this Agreement, consisting of
this cover page and the Option Terms and Conditions on the following pages, and
in the Plan document, a copy of which has been provided to you.  Any capitalized
term that is not defined in this Agreement shall have the meaning set forth in
the Plan as it currently exists or as it is amended in the future.

 

 

Name of Participant:**[                ]

No. of Shares Covered: **[       ]

Grant Date:________, 20__

Exercise Price Per Share:$**[      ]

Expiration Date:______, 20__

Vesting and Exercise Schedule:

 

Dates

 

 

Portion of Shares as to Which

Option Becomes Vested and Exercisable

 

 

 

 

 

 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document.  You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your right to purchase shares of
the Company’s common stock pursuant to this Option.

 

PARTICIPANT:                                                          TACTILE
SYSTEMS TECHNOLOGY, INC.

 

 

By:________________________________

Title:_______________________________

 



US.126481848.03




Tactile Systems Technology, Inc.

2016 Equity Incentive Plan

Incentive Stock Option Agreement

 

Option Terms and Conditions

 

1.          Incentive Stock Option.  This Option is intended to be an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code
(the “Code”) and will be interpreted accordingly.  To the extent that, for any
reason, the Option does not qualify as an incentive stock option under Code
Section 422, the Option will be treated as a non-statutory stock option, subject
to the tax consequences applicable to such options.

2.          Vesting and Exercisability of Option. 

(a)        Scheduled Vesting.  This Option will vest and become exercisable as
to the number of Shares and on the dates specified in the Vesting and Exercise
Schedule on the cover page to this Agreement, so long as your Service to the
Company does not end (subject to Section 2(b)).  The Vesting and Exercise
Schedule is cumulative, meaning that to the extent the Option has not already
been exercised and has not expired or been terminated or cancelled, you or the
person otherwise entitled to exercise the Option as provided in this Agreement
may at any time purchase all or any portion of the Shares subject to the vested
portion of the Option.

(b)        Accelerated Vesting.  Notwithstanding Section 2(a):

(1)        Death or Disability.  If your Service terminates prior to the final
scheduled vesting date due to your death or Disability, this Option will vest
and become exercisable in full as of such termination date, and will remain
exercisable for one year thereafter.

 

(2)        Change in Control.  If and to the extent this Option is continued,
assumed or replaced in connection with a Change in Control, and if within one
year after the Change in Control you experience an involuntary termination of
Service for reasons other than Cause, or you terminate your Service for Good
Reason (as defined below), then all of the unvested Options shall vest as of
such termination date. In addition, vesting of the Option may be accelerated
during the term of the Award under the circumstances described in Sections 12(b)
and 12(c) of the Plan.

 

(3)        Definition of “Good Reason.”  “Good Reason” shall, if you have an
employment agreement with the Company, have the meaning set forth in your
employment agreement.  If you do not have an employment agreement with the
Company, “Good Reason” means the existence of one or more of the following
conditions without your written consent, so long as you provided written notice
to the Company of the existence of the condition not later than 90 days after
the initial existence of the condition, the condition has not been remedied by
the Company within 30 days after its receipt of such notice and your Service
terminates no later than 130 days after the condition’s initial occurrence: (i)
any material, adverse change in your duties, responsibilities, or authority;
(ii) a material reduction in your base salary or bonus opportunity that is not
part of a general reduction applicable to employees in the

 

 

Incentive Stock Option Agreement (2016 Equity Incentive Plan)

Page 2

 




same classification or grade as you; or (iii) a geographical relocation of your
principal office location by more than 50 miles.

 

(4)        Other Agreements or Plans.  Unvested Options shall also vest as
provided in any separate employment (or similar) agreement or severance plan to
which you are a party or a participant.

 

3.          Expiration.  This Option will expire and will no longer be
exercisable at 5:00 p.m. Central Time on the earliest of:

(a)



The expiration date specified on the cover page of this Agreement;

(b)



Upon your termination of Service for Cause;

(c)



Upon the expiration of any applicable period specified in Section 6(e) of the
Plan or Section 2 of this Agreement during which this Option may be exercised
after your termination of Service; or

(d)        The date (if any) fixed for termination or cancellation of this
Option pursuant to Section 12 of the Plan.

4.          Service Requirement.  Except as otherwise provided in Section 6(e)
of the Plan or Section 2 of this Agreement, this Option may be exercised only
while you continue to provide Service to the Company or any Affiliate, and only
if you have continuously provided such Service since the Grant Date of this
Option.

5.          Exercise of Option.  Subject to Section 4, the vested and
exercisable portion of this Option may be exercised in whole or in part at any
time during the Option term by delivering a written or electronic notice of
exercise to the Company’s Chief Financial Officer or to such other party as may
be designated by such officer, and by providing for payment of the exercise
price of the Shares being acquired and any related withholding taxes.  The
notice of exercise must be in a form approved by the Company and state the
number of Shares to be purchased, the method of payment of the aggregate
exercise price and the directions for the delivery of the Shares to be acquired,
and must be signed or otherwise authenticated by the person exercising the
Option.  If you are not the person exercising the Option, the person submitting
the notice also must submit appropriate proof of his/her right to exercise the
Option.

6.          Payment of Exercise Price.  When you submit your notice of exercise,
you must include payment of the exercise price of the Shares being purchased
through one or a combination of the following methods:

(a)



Cash (including personal check, cashier’s check or money order);

(b) By means of a broker-assisted cashless exercise in which you irrevocably
instruct your broker to deliver proceeds of a sale of all or a portion of the
Shares to be issued pursuant to the exercise to the Company in payment of the
exercise price of such Shares; or

(c) By delivery to the Company of Shares (by actual delivery or attestation of
ownership in a form approved by the Company) already owned by you that are not
subject to any security interest and that have an aggregate Fair Market Value on
the date of exercise equal to the exercise price of the Shares being purchased.

However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares is undesirable for any reason, you will not be
permitted to pay any portion of the exercise price in that manner.



 

 

Incentive Stock Option Agreement (2016 Equity Incentive Plan)

Page 3

 




7.          Tax Consequences.  You hereby acknowledge that if any Shares
received pursuant to the exercise of any portion of this Option are sold within
two years from the Grant Date or within one year from the effective date of
exercise of this Option, or if certain other requirements of the Code are not
satisfied, such Shares will be deemed under the Code not to have been acquired
by you pursuant to an “incentive stock option” as defined in the Code.  You
agree to promptly notify the Company if you sell any Shares received upon the
exercise of this Option within the time periods specified in the previous
sentence.  The Company shall not be liable to you if this Option for any reason
is deemed not to be an “incentive stock option” within the meaning of the Code.

8.          Delivery of Shares.  As soon as practicable after the Company
receives the notice of exercise and payment of the exercise price as provided
above, and has determined that all other conditions to exercise, including
compliance with applicable laws as provided in Section 17(c) of the Plan, have
been satisfied, it shall deliver to the person exercising the Option, in the
name of such person, the Shares being purchased, as evidenced by issuance of a
stock certificate or certificates, electronic delivery of such Shares to a
brokerage account designated by such person, or book-entry registration of such
Shares with the Company’s transfer agent.  The Company shall pay any original
issue or transfer taxes with respect to the issue or transfer of the Shares and
all fees and expenses incurred by it in connection therewith.  All Shares so
issued shall be fully paid and nonassessable. 

9.          Transfer of Option.  During your lifetime, only you (or your
guardian or legal representative in the event of legal incapacity) may exercise
this Option.  You may not assign or transfer this Option except for a transfer
upon your death in accordance with your will, by the laws of descent and
distribution or pursuant to a beneficiary designation submitted in accordance
with Section 6(d) of the Plan.  The Option held by any such transferee will
continue to be subject to the same terms and conditions that were applicable to
the Option immediately prior to its transfer and may be exercised by such
transferee as and to the extent that the Option has become exercisable and has
not terminated in accordance with the provisions of the Plan and this
Agreement. 

10.        No Stockholder Rights Before Exercise.  Neither you nor any permitted
transferee of this Option will have any of the rights of a stockholder of the
Company with respect to any Shares subject to this Option until a certificate
evidencing such Shares has been issued, electronic delivery of such Shares has
been made to your designated brokerage account, or an appropriate book entry in
the Company's stock register has been made.  No adjustments shall be made for
dividends or other rights if the applicable record date occurs before your stock
certificate has been issued, electronic delivery of your Shares has been made to
your designated brokerage account, or an appropriate book entry in the Company's
stock register has been made, except as otherwise described in the Plan.

11.        Governing Plan Document.  This Agreement and Option are subject to
all the provisions of the Plan, and to all interpretations, rules and
regulations which may, from time to time, be adopted and promulgated by the
Committee pursuant to the Plan.  If there is any conflict between the provisions
of this Agreement and the Plan, the provisions of the Plan will govern.  If
there is any conflict between this Agreement or the Plan and any separate
employment (or similar) agreement or severance plan to which you are a party or
a participant, the provisions of the other agreement or plan will govern.

12.        Choice of Law.  This Agreement will be interpreted and enforced under
the laws of the state of Delaware (without regard to its conflicts or choice of
law principles).

13.        Binding Effect.  This Agreement will be binding in all respects on
your heirs, representatives, successors and assigns , and on the successors and
assigns of the Company.



 

 

Incentive Stock Option Agreement (2016 Equity Incentive Plan)

Page 4

 




14.        Other Agreements.  You agree that in connection with the exercise of
this Option, you will execute such documents as may be necessary to become a
party to any stockholder, voting or similar agreements as the Company may
require.

15.        Restrictive Legends.  The Company may place a legend or legends on
any certificate representing Shares issued upon the exercise of this Option
summarizing transfer and other restrictions to which the Shares may be subject
under applicable securities laws, other provisions of this Agreement, or other
agreements contemplated by Section 14 of this Agreement.  You agree that in
order to ensure compliance with the restrictions referred to in this Agreement,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent.

16.        Compensation Recovery Policy.  To the extent that any compensation
paid or payable pursuant to this Agreement is considered “incentive-based
compensation” within the meaning and subject to the requirements of Section 10D
of the Exchange Act, such compensation shall be subject to potential forfeiture
or recovery by the Company in accordance with any compensation recovery policy
adopted by the Board of Directors of the Company or any committee thereof in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
common stock is then listed.  This Agreement may be unilaterally amended by the
Company to comply with any such compensation recovery policy. 

17.        Electronic Delivery and Acceptance.  The Company may deliver any
documents related to this Option Award by electronic means and request your
acceptance of this Agreement by electronic means.  You hereby consent to receive
all applicable documentation by electronic delivery and to participate in the
Plan through an on-line (and/or voice activated) system established and
maintained by the Company or the Company’s third-party stock plan administrator.

By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.

 

 

Incentive Stock Option Agreement (2016 Equity Incentive Plan)

Page 5

 

